                  Case 20-50430-KBO              Doc 6      Filed 01/31/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                                      )   Chapter 11
                                                           )
CELADON GROUP, INC., et al.,                               )   Case No. 19-12606 (KBO)
                                                           )
                          Debtors.1                        )   Jointly Administered
                                                           )
TA DISPATCH, LLC,                                          )
                                                           )
                          Plaintiff,                       )
                                                           )
        -against-                                          )   Adversary Case No. 20-50430 (KBO)
                                                           )
MIDCAP FUNDING IV TRUST,                                   )
                                                           )
                          Defendant.                       )


                      MOTION TO DISMISS ADVERSARY PROCEEDING

        Defendant MidCap Funding IV Trust ("Defendant"), by and through its undersigned

counsel, hereby moves to dismiss this adversary proceeding pursuant to Federal Rules of Civil

Procedure 12(b)(6), as made applicable by Federal Rule of Bankruptcy Procedure 7012. The

grounds for this motion are set forth in the Brief in Support of MidCap's Motion to Dismiss

Adversary Proceeding filed contemporaneously herewith. MidCap respectfully requests that this

Court enter the proposed order attached hereto, dismissing this adversary proceeding with

prejudice.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403); Celadon
Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation (5246);
Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC (2559);
Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667); Hyndman
Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA); Osborn
Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403); Quality
Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A. de
C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); and Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.
              Case 20-50430-KBO   Doc 6     Filed 01/31/20   Page 2 of 2




Dated: January 31, 2020             MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                    By: /s/ Eric D. Schwartz

                                    Eric D. Schwartz (No. 3134)
                                    Thomas W. Briggs, Jr. (4076)
                                    Matthew B. Harvey (No. 5186)
                                    Barnaby Grzaslewicz (No. 6037)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, P.O. Box 1347
                                    Wilmington, DE 19899-1347
                                    Telephone: (302) 658-9200
                                    eschwartz@mnat.com
                                    tbriggs@mnat.com
                                    mharvey@mnat.com
                                    bgrzaslewicz@mnat.com
                                    ptopper@mnat.com

                                    -and-

                                    David E. Morrison
                                    Danielle D. Juhle
                                    GOLDBERG KOHN LTD.
                                    55 East Monroe Street, Suite 3300
                                    Chicago, Illinois 60603
                                    Telephone: (312) 201-4000
                                    Facsimile: (312) 332-2196
                                    david.morrison@goldbergkohn.com
                                    danielle.juhle@goldbergkohn.com




                                      -2-
